DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/15/2021, with respect to the rejection(s) of claims under 35 U.S.C. 103 unpatentable over Bergstedt as being have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “a flow member defining a plurality of flow channels through which a sample can flow from an inlet opening to an outlet opening, the flow member defining a flow axis” and “the first connection portion offset from the second connection portion . . . such that a temperature difference between a first flow channel from the plurality of flow channels and a second flow channel from the plurality of flow channels is minimized.”.  Applicant then argued that this feature is not taught by the prior art.  See page 9 of Applicant’s Remarks. Applicant has also argued that the prior art does not teach the features of claim 59 including “the substrate including a first connection portion between a first aperture from the first plurality of apertures and an adjacent second aperture from the first plurality of apertures, the substrate including a second connection portion between a first aperture from the second plurality of apertures and an adjacent second aperture from the second plurality of apertures, the first connection portion aligned with a first flow channel from the plurality of flow channels and the second connection portion aligned with a second flow channel from the plurality of flow channels, the first flow channel being different than the second flow channel.”  See page 10 of Applicant’s Remarks.  The Examiner agrees with Applicant’s arguments, therefore the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 5, 7-9 and 59-71 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 1 had been amended to recite an apparatus, comprising:  a flow member defining a plurality of flow channels through which a sample can flow from an inlet opening to an outlet opening, the flow member defining a flow axis; a substrate including a first portion, a second portion, and a third portion, the third portion between the first portion and the second portion; a first heating element coupled to the first portion of the substrate, the first heating element configured to produce a first thermal output; a second heating element coupled to the second portion of the substrate, the second heating element configured to produce a second thermal output, the second thermal output different from the first thermal output; a third heating element coupled to the third portion of the substrate, the third heating element configured to produce a third thermal output;  the substrate defining a first plurality of apertures that separate the third portion of the substrate from the first portion of the substrate and a second plurality of apertures that separate the second portion of the substrate from the third portion of the substrate; the substrate including a first connection portion between a first aperture from the first plurality of apertures and an adjacent second aperture from the first plurality of apertures; and the substrate including a second connection portion between a first aperture from the second plurality of apertures and an adjacent second aperture from the second plurality of apertures, the first connection portion offset from the second connection portion along the flow axis, the flow member coupled to the substrate such that a temperature difference between a first flow channel from the plurality of flow channels and a second flow channel from the plurality of flow channels is minimized. 
Claim 59 recites an apparatus comprising a flow member defining a plurality of flow channels through which a sample can flow from an inlet opening to an outlet opening, the flow member defining a flow axis; a substrate defining a first plurality of apertures that separate a first portion of the substrate from a second portion of the substrate and a second plurality of apertures that separate a third portion of the substrate from the first portion of the substrate; a first heater assembly coupled between the substrate and the flow member, the first heater assembly configured to maintain a first portion of the flow member at a first temperature, the first heater assembly including a first plurality of heating elements along the flow axis, each heating element from the first plurality of heating elements being electrically isolated from the other heating elements from the first plurality of heating elements; and a second heater assembly coupled between the substrate and the flow member, the second heater assembly configured to maintain a second portion of the flow member at a second temperature, the second heater assembly including a second plurality of heating elements along the flow axis, each heating element from the second plurality of heating elements being electrically isolated from the other heating elements from the second plurality of heating elements, the substrate including a first connection portion between a first aperture from the first plurality of apertures and an adjacent second aperture from the first plurality of apertures, the substrate including a second connection portion between a first aperture from the first plurality of apertures and an adjacent second aperture from the second plurality of apertures, the first connection portion aligned with a first flow channel from the plurality of flow channels and the second connection portion aligned with a second flow channel from the plurality of flow channels, the first flow channel being different than the second flow channel. 
The Examiner submits that the combination of elements that includes the combination of features highlighted above for claims 1 and 59 is not taught or suggested by the cited prior art.  The Examiner considers Bergstedt et al. (US 2014/0051159) to be the closest prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                February 15, 2021